MEMORANDUM **
Steven Bowman appeals his conviction for conspiracy to import marijuana in violation of 21 U.S.C. § 846 and possession with intent to distribute marijuana in violation of 21 U.S.C. § 841(a)(1). He argues that the district court erred in denying motions to suppress evidence obtained as a result of a warrantless search. He and his two co-defendants (who were sentenced and appealed earlier) contended that arresting officers lacked reasonable suspicion to stop the vehicle, and without probable cause, proceeded to search the vehicle. The officers found the hockey bags in which the marijuana was transported. We agree with the district court that the officers had reasonable suspicion for the stop and probable cause for the search. The procedural and factual background of this case in no substantial manner differ from the procedural and factual background of the case of the two co-defendants. The absence of legal error in the trial court’s ruling on the motions to suppress evidence was fully reviewed in the prior case, and our disposition there applies equally to this appellant. See United States v. William Matteson and United States v. Michael L. Bowman, Nos. 99-30396 and 00-30003, 2000 WL 1545058 (9th Cir. October 19, 2000), (unpublished, pursuant to 9th Cir. R. 36-3.)
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the court of this circuit except as provided by 9th Cir. R. 36.3.